DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of:
(i) the combination of sodium laureth sulphate and cocamidopropyl betaine as cleansing surfactant;
(ii) dimethiconol as non-volatile silicone;
(iii) mineral oil as oily liquid material;
(iv) sodium chloride as inorganic electrolyte;
(v) caprylic acid as linker molecule,
claims 1-7 & 9-16 reading thereon, in the reply filed on 11/16/2020 is acknowledged.  The traversal is on the ground(s) that Applicants have presented a reasonable number of species for examination, to which they are entitled.  See PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES § 10.01:
10.01 An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (Rule 13.1). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. … (emphasis added)
This is not found persuasive because the species are not linked by a special technical feature; the claimed method lacks inventive step (established in the Requirement for Restriction, mailed 10/7/2020; Item 5). Accordingly, restriction among the species is proper.  
The requirement is still deemed proper and is therefore made FINAL.
The claims drawn to the elected species are not allowable (see rejections presented below).  Therefore, the election is given effect and examination is limited to the Markush-type claim and claims to the elected species (see MPEP 803.02).  

Specification
The use of the terms Lytol®,Rhodia® & JAGUAR®, each of which is a trade name or a mark used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-7, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (WO 2015/082241 A2; 2015 June 11); in view of Dawson et al. (WO 2007/090554 A1; 2007).
Avery teaches shampoo compositions comprising beneficial oils, such as mineral oil, solubilized in wormlike micelles in surfactant system with specific hydrophilic liker molecules (abstract).  Benefit agents include for conditioning; benefit agents include beneficial oils like silicone oils & Applicant elected mineral oils (1:8, 11-12).  Preferred mineral oils have a viscosity ranging from 3 cSt to 240 cSt (overlapping with the range of claim 3 & 15 rending the claimed range prima facie obvious; MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Amounts of mineral oil (Lytol) trade name, Sonneborne as manufacturer (12: near bottom) is identical mineral oil of Table 1 in the instant specification.  As evidenced by http://www.sonneborn.com/product/lytol; accessed 3/18/2021, the Lytol mineral oil is a white mineral oil, with a kinematic viscosity at 40 °C of 3-5 mm2/s; i.e., it satisfies the “light” mineral oil and kinematic viscosity range limitations of instant claims 3 & 15. 
Examples of Linker Molecules include Applicant elected Caprylic Acid (aka Octanoic acid; 11:31, 33).  Caprylic acid has the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
Thus, it is a compound of claim 1, general formula R(X)n, where R is octyl, a monovalent alkyl chain having 8 carbon atoms, X is –COOH, and n is 1.  Caprylic acid is used in some of the examples as linker; in Ex. 1 it is present at 0.30%, 0.2% in Ex 7. In the MO+S example (p. 20), mineral oil is present at 0.5% and the ratio of mineral oil:linker is 9:1 (i.e., linker present at 0.056).  Thus, the exemplary amounts for a preferred range, which is construed to render obvious the range of claim 7, as a result of routine optimization of the concentration of Applicant elected caprylic acid.  
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The personal wash composition comprises a surfactant or a mixture of surfactants (6:31-34).  Examples of suitable anionic surfactants include sodium lauryl ether sulphate (7:13; i.e., Applicant elected sodium laureth sulphate).  The most preferred anionic surfactants are sodium lauryl ether sulphate 1 EO, 2EO, and 3 EO 
Suitable amphoteric and zwitterionic surfactants may include Applicant elected cocamidopropyl betaine (8:21, 26).  Examples of most preferred surfactants include Applicant elected sodium lauryl ether sulphate 1EO, 2EO and 3EO, and cocamidopropyl betaines (8:28-29).
The personal wash composition of the invention comprises an electrolyte, which are used to obtain the single phase and to achieve viscosity in the formulation (9:6-10).  Chloride salts such as sodium chloride (9:12).  Most preferred electrolytes are chlorides such as Applicant elected sodium chloride (9:16).
Regarding emulsified silicone, Examples 7-8 utilize DC 5-7051 or Wacker 9815 at 1.65 or 1.5%; they are described as silicone emulsions (16:4).   (Example 9 employs DC 1788 silicon oil, at 2%.  Ex 9 uses DC 1788 as silicone oil.  This is referred to as silicone emulsion being added (19:16).  As evidenced by the instant specification, DC 1788 is disclosed to be a suitable pre-formed silicone emulsion, an emulsion/microemulsion of Applicant elected dimethiconol (instant specification 12: paragraph after line 11).  As evidenced by Fan et al. (US 2006/0019847 A1; 2006), DC 1788 is a dimethiconol emulsion, having approximately 0.3 μm average particle size [0104] (“[0104] Especially preferred silicones conditioning agents include: … dimethiconol emulsion, 50% active from Dow Corning, DC 1788 (approximately 0.3 μm 
Thus, the elected components of the instant claims are each taught by Avery and would have been obvious to combine into a single shampoo with conditioning benefit composition, where both mineral oil, solubilized in worm-like micelles, stabilized by caprylic acid and sodium chloride as electrolyte, and silicone in emulsified form are included together with the elected cleansing surfactant mixture.  Each component would have been obvious, simply by considering exemplary compounds used.  Each of the amounts required by the claims are either taught or obvious over the teachings of amounts used, as set forth above.  Thus, the required composition of the instant claimed method is obvious over Avery.    
Avery teaches method steps for using the conditioning shampoo composition: the sequence of applying a composition comprising wormlike micelles comprising an oil composition comprising mineral oil and linker, surfactant, electrolyte and water, to a substrate, allowing the substrate to be in contact with the composition for at least 1 min and rinsing the substrate with water.
In example 4, Ex 9 composition (which also contains the silicon oil, DC 1788 (containing Applicant elected dimethiconol emulsion), surfactants (SLES + CAPB, construed as reading on Applicant elected surfactant combination), the disclosed mineral oil, the elected linker, the elected electrolyte and water), was applied to 36 female panelists having dry/damaged/dry-damaged hair types.  The shampoo application, cleaning procedure and further blow drying was performed by a hair stylist inter alia, to damaged hair.
Avery found that the combination of mineral oil and silicon oil gives better smoothness, softness and ease of combing than other compositions (Ex 6; p. 22).  It is clear that Avery demonstrates deposits of both of these oils from the application of the conditioning shampoo, that result in the improvements to hair.
While Avery does teach the instant elected conditioning shampoo components in a conditioning shampoo, used to treat hair, including damaged hair, Avery does not teach that the damage is due to oxidatively treated hair or to bleached hair (required by dependent claims 2, 16). 
Dawson teaches a hair treatment composition comprising a hydrophobic conditioning oil (abstract).  Dawson documents the damage to hair when hair is bleached; bleached hair needs intensive conditioning (1:10-15).  One way of improving conditioning is to increase the deposition of the materials known to condition hair (1:19-20). Conditioning oils are discussed, which is preferably a silicone hydrophobic oil, present as discrete emulsion droplets (3:20-30).  Suitable silicones in shampoos and conditioners are polydimethyl siloxanes having hydroxyl end groups, which have the designation dimethiconol (4:11-16).  Also discussed as non-silicone hydrophobic conditioning oils include mineral oil (7:13-17, 29-30). Examples use Applicant elected surfactants, Applicant elected, Applicant elected dimethiconol, and Applicant elected NaCl (Ex 1); i.e., there is substantial overlap between the compositions of Avery and Dawson.  Dawson documents deposition of silicone on bleached hair in the examples
Dawson establishes the need to deposit conditioners on the damaged hair, damaged as a result of bleaching the hair.  Because Avery demonstrates deposition of mineral oil and silicone oil provide a better benefit to hair and to damaged hair than either mineral oil or silicone oil alone, it would have been obvious for one of ordinary skill in the art at the time of the instant invention to extend the application of Avery conditioning shampoos to hair suffering from oxidative damage, due to bleaching, giving the methods of the instant claims.  The motivation would have been the benefit of mineral oil and silicone oil emulsion deposition to the hair suffering damage from bleaching.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611